Matter of Manuel P.A. v Emilie B. (2017 NY Slip Op 00568)





Matter of Manuel P.A. v Emilie B.


2017 NY Slip Op 00568


Decided on January 26, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 26, 2017

Friedman, J.P., Richter, Saxe, Moskowitz, Kapnick, JJ.


2897 2896

[*1]In re Manuel P. A., Petitioner-Appellant,
vEmilie B., Respondent-Respondent.


J. Douglas Barics, Commack, for appellant.
Chemtob Moss & Forman, LLP, New York (Susan M. Moss of counsel), for respondent.
Kenneth M. Tuccillo, Hastings on Hudson, attorney for the child.

Appeal from order, Family Court, New York County (Adetokunbo O. Fasanya, J.), entered on or about January 21, 2016, to the extent it awarded $33,701.50 of interim counsel fees to the respondent mother in the form of sanctions against the petitioner father, unanimously dismissed, without costs.
This appeal was improperly taken from a nondispositional Family Court order without leave of court (Family Ct Act § 1112; 22 NYCRR 600.3; CPLR 5512(a); Matter of Lutfee M. , 157 AD2d 604 [1st Dept 1990], lv denied  75 NY2d 710 [1990]). The father has presented no excuse for his failure to move for leave to appeal apart from being a pro se litigant at the time of the filing; nor has he presented any showing why any such motion should be granted. Absent an explanation as to why he failed to follow the proper procedure or should be treated differently from any other litigant that falls within the general rule prohibiting an appeal from a nonfinal order in Family Court, the father's appeal is dismissed.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 26, 2017
CLERK